Matter of Baby Boy B. (Eddie M.) (2016 NY Slip Op 03085)





Matter of Baby Boy B. (Eddie M.)


2016 NY Slip Op 03085


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


896

[*1]In re Baby Boy B., also known as Isaiah B., A Dependent Child under Eighteen Years of Age, etc., Eddie M., Respondent-Appellant, The Children's Aid Society, et al., Petitioners-Respondents.


Law Office of Cabelly & Calderon, Jamaica (Luis S. Calderon of counsel), for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondents.
Neal D. Futerfas, White Plains, attorney for the child.

Order, Family Court, Bronx County (Erik S. Pitchal, J.), entered on or about February 20, 2015, which, inter alia, determined that respondent father's consent for the adoption of the subject child was not required, and directed that the adoption of the child proceed, unanimously affirmed, without costs.
We find the father failed to preserve his due process arguments, and we decline to consider them. As an alternative holding, we reject his arguments on the merits. Given that the father's own misconduct toward his multiple assigned attorneys resulted in their being relieved as counsel, the court properly determined that he effectively exhausted his right to assigned counsel (see Matter of Rodney W. v Josephine F., 126 AD3d 605 [1st Dept 2015], lv dismissed 25 NY3d 1187 [2015]), by whom he had been represented throughout most of the proceedings. Moreover, as a result of the court's repeated warnings, the father was aware that his tactics would result in him representing himself.
We find the record supports the determination that the father did not meet the statutory [*2]criteria of Domestic Relations Law § 111(1), and the court properly found that he was only entitled to notice of the adoption proceeding, which he received.
We have considered the father's remaining arguments and find them unpreserved and unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK